Citation Nr: 0417194	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-03 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a stomach disorder 
(claimed as nervous stomach).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1974 to August 
1990, with more than four years prior active service.  He 
retired as a Major from the Army with more than 20 years 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that determination, the RO, in part, 
denied the appellant's claim of entitlement to service 
connection for a stomach disorder claimed as nervous stomach.  
The appellant disagreed and this appeal ensued.  

In an August 1999 decision, the Board denied other claims 
raised by the appellant and remanded the stomach-disorder 
claim and a claim regarding hemorrhoids for further 
evidentiary development.  By an October 2002 rating decision, 
the RO granted service connection for hemorrhoids, which 
constituted a full award of that benefit.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot 
possess jurisdiction over an issue where a rating decision 
constituted a full award of the benefit sought on appeal).  
Thus, the issue for appellate review is limited to the claim 
listed on the title page of this document.  

The Board herein REMANDS the stomach-disorder claim to the RO 
via the Appeals Management Center, in Washington, D.C., for 
further evidentiary development and adjudication.  


REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The record includes medical evidence showing current 
symptomatology of a stomach disorder and notations in an 
August 1990 service examination of nervous stomach.  The 
evidence of record does not address whether there is a 
medical connection between the current findings and those in 
service.  The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2003).  Part of this assistance includes 
the provision of a medical examination or the obtaining of a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim .  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  On 
remand, the appellant is to be scheduled to a VA examination 
to address the likely etiology of the current stomach 
disorder.  

On remand, the RO should also ensure that all notice and 
assistance requirements are complied with.  VA must provide 
the claimant and the claimant's representative, if any, 
notice of required information and evidence not previously 
provided that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  

This case is REMANDED for the following action:  

1.  Schedule the appellant for a 
VA gastrointestinal examination to assess 
the likely etiology of the current 
stomach disorder.  Send the claims folder 
to the physician for review; any report 
written by a physician should 
specifically state that such a review was 
conducted.  Ask the physician to opine - 
based on review of the evidence of 
record, examination of the appellant, and 
her or his professional expertise - as to 
the severity of the stomach disorder.  
Ask the physician to opine - based on 
review of the evidence of record, 
examination of the appellant, and her or 
his professional expertise - whether a 
current identifiable stomach disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
related to an injury, disease, event, or 
symptom documented in the service medical 
records.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  

2.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claims.  If the 
benefit sought on the current appeal 
remains denied, the appellant and his 
accredited representative should be 
issued a supplemental statement of the 
case addressing all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last supplemental statement of the case.  
The veteran should be given the 
opportunity to respond to the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the appellant has the right to 
submit additional evidence and argument on the matter herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


